MEMORANDUM **
Rafael Bacilio Avila, Esther Bacilio, Ana Laura Bacilio Cortes, and Monserrat Bacilio Cortes, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Morales Apolinar v. Mukasey, 514 F.3d 893, 895 (9th Cir.2008), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Petitioners’ motion to reconsider as untimely because the motion was filed more than 30 days after the BIA’s final order of removal. See 8 C.F.R. § 1003.2(b)(2) (motion to reconsider must be filed within 30 days of BIA’s decision).
To the extent Petitioners seek review of the BIA’s March 28, 2006 order dismissing their appeal, we lack jurisdiction because the petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.